internal_revenue_service department of the treasury number release date index number decedent estate washington dc person to contact telephone number refer reply to cc psi 2-plr-106096-03 date date executor d1 year w x y z charity charity charity dear this letter responds to your letter dated date and subsequent correspondence submitted by you as the authorized representative of estate requesting rulings under sec_691 and sec_642 of the internal_revenue_code the information submitted states that decedent died on d1 of year decedent’s assets at death included the following items dollar_figurew in an individual_retirement_account ira dollar_figurex of the undistributed balance of the year minimum_required_distribution and dollar_figurey plr-106096-03 in redeemed hh bonds of which dollar_figurez is previously deferred income the beneficiary of the ira is estate estate received these amounts in year decedent’s will will provides that after certain bequests the residue of estate after payment of taxes and expenses of administration will be given to charity charity and charity executor represents that charity charity and charity are exempt_organizations under sec_501 executor represents that the bequests to individuals have been completed accordingly all assets in estate will be distributed to the charitable organizations executor requests the following rulings the total amount received by the estate from the ira is income_in_respect_of_a_decedent ird to the estate and comprises part of the gross_income of the estate the taxable_income realized by the estate upon the cashing of the hh bonds is ird to the estate and comprises part of the gross_income of the estate the minimum_required_distribution comprises part of the gross_income of the estate all of the gross_income of the estate has been permanently set_aside for charitable purposes and all gross_income is therefore deductible by the estate under sec_642 in the taxable_year of its receipt to the extent such income is not otherwise deductible sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term ird refers to those amounts to which a decedent was entitled to as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous year under the method_of_accounting employed by the decedent revrul_92_47 1992_1_cb_198 holds that the portion of a lump sum distribution to the beneficiary of a decedent's ira that equals the amount of the balance in the ira at the owner's death including unrealized_appreciation and income accrued to that date minus the aggregate amount of the owner's nondeductible_contributions to the ira is ird under sec_691 that is includible in the gross_income of the beneficiary for the taxable_year the distribution is received plr-106096-03 sec_642 provides that in the case of an estate if an irrevocable remainder_interest is transferred to or for_the_use_of an organization described in sec_170 there shall also be allowed as a deduction in computing its taxable_income any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year permanently set_aside for a purpose specified in sec_170 or is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals or for the establishment acquisition maintenance or operation of a public cemetery not operated for profit sec_1_642_c_-2 provides that no amount will be considered to be permanently set_aside or to be used for a purpose described in sec_1_642_c_-2 or sec_1_642_c_-2 unless under the terms of the governing instrument and the circumstances of the particular case the possibility that the amount set_aside or to be used will not be devoted to such purpose or use is so remote as to be negligible based solely on the facts and representations submitted we conclude that the following amounts dollar_figurew in decedent’s ira less any nondeductible_contributions dollar_figurex of the undistributed balance of the year minimum_required_distribution less any nondeductible_contributions and dollar_figurez of previously deferred income from dollar_figurey of redeemed hh bonds will be ird to estate includible in its gross_income and that these amounts will be considered gross_income permanently set_aside which are deductible by estate in the year of receipt under sec_642 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to executor sincerely yours j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
